


110 HR 6365 IH: Medicare Special Needs Plans

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6365
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Kind (for himself
			 and Mr. Ramstad) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part C of title XVIII of the Social Security Act
		  with respect to Medicare special needs plans and the alignment of Medicare and
		  Medicaid for dually eligible individuals.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Special Needs Plans
			 Extension and Amendments Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Extend SNP authority through December 31,
				2012.
					Sec. 3. Require targeting of high-risk groups; advance
				specialty care capabilities.
					Sec. 4. Study on improving risk adjustment for high-risk,
				high-cost beneficiaries.
					Sec. 5. Advance alignment of Medicare and Medicaid for dual
				eligibles.
				
			2.Extend SNP
			 authority through December 31, 2012Section 1859(f) of the Social Security Act
			 (42 U.S.C. 1395w–28(f)), as amended by section 108 of the Medicare, Medicaid,
			 and SCHIP Extension Act of 2007 (Public Law 110–173), is amended by striking
			 2010 and inserting 2013.
		3.Require targeting
			 of high-risk groups; advance specialty care capabilities
			(a)Requiring
			 targeting of high-risk groups
				(1)In
			 generalSection 1859(b)(6) of the Social Security Act (42 U.S.C.
			 1395w–28(b)(6)) is amended—
					(A)in subparagraph
			 (A), by striking all that follows means and inserting the
			 following:
						
							an MA
			 plan—(i)that serves
				special needs individuals (as defined in subparagraph (B)); and
							(ii)for which—
								(I)at least 90 percent of the individuals
				enrolled after December 31, 2008, are described in subparagraph (B)(i);
								(II)at least 90 percent of the individuals
				enrolled after December 31, 2008, are described in subparagraph (B)(ii);
				or
								(III)at least 90 percent of the individuals
				enrolled after December 31, 2008, are described in subparagraph (B)(iii) and
				have a severe or disabling chronic condition of the type that the plan is
				committed to serve.
								;
				
					(B)by adding at the
			 end of subparagraph (A) the following: For purposes of applying clause
			 (ii), an individual who is described in subparagraph (B)(i) or (B)(ii) and who
			 is enrolled in a specialized MA plan for special needs individuals shall
			 thereafter be treated as continuing to be described in such respective
			 subparagraph regardless of changes in the individual’s circumstances so long as
			 the individual maintains continuous enrollment in such plan. Clause (ii) shall
			 not apply to a plan described in section 231(d) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) which was
			 previously operated under section 2355 of the Deficit Reduction Act of 1984
			 (Public Law 98–369) and which is operating as a specialized MA plan for special
			 needs individuals as of the date of the enactment of this sentence.;
			 and
					(C)in subparagraph
			 (B)—
						(i)in
			 clause (i), by inserting under regulations in effect as of July 1,
			 2007 after as defined by the Secretary; and
						(ii)by
			 amending clause (iii) to read as follows:
							
								(iii)has a severe or disabling chronic condition
				that requires complex care management capabilities, of the type described in
				subsection (f)(4), and specialized delivery systems to reduce medical
				complications and adverse health
				outcomes.
								.
						(2)Coordinated
			 financing for dual-eligible SNPsThe Secretary of Health and Human Services
			 shall enter into agreements with States (as defined for purposes of title XIX
			 of the Social Security Act) for coordinating the financing of specialized MA
			 plans for special needs individuals described in section 1859(b)(6)(A)(ii)(II)
			 of such Act for enrollees who are entitled to medical assistance under State
			 plans under such title.
				(b)Advance specialty
			 care capabilities
				(1)In
			 generalSection 1859 of such
			 Act (42 U.S.C. 1395w–28) is further amended—
					(A)in subsection
			 (b)(6)(A), as amended by subsection (a)(1)—
						(i)by
			 striking and at the end of clause (i);
						(ii)by
			 striking the period at the end of clause (ii) and inserting ;
			 and ; and
						(iii)by
			 adding at the end the following new clause:
							
								(iii)meets the applicable requirements specified
				in subsection (f) for the plan.
								;
				and
						(B)in subsection
			 (f)—
						(i)by
			 amending the heading to read as follows: Requirements for enrollment in specialized MA
			 plans for special needs beneficiaries;
						(ii)by
			 designating the sentence beginning In the case of as paragraph
			 (1) with the heading Requirements for enrollment.— and with
			 appropriate indentation; and
						(iii)by
			 adding at the end the following new paragraphs:
							
								(2)Additional
				requirements for dual SNPsIn the case of a specialized MA plan
				for special needs individuals described in subsection (b)(6)(A)(ii)(II), the
				applicable requirements of this subsection include the following:
									(A)(i)Subject to clause (ii),
				the plan has an agreement with the State Medicaid agency that—
											(I)includes provisions regarding cooperation
				on the coordination of care and the coordination of the financing of care for
				such individuals;
											(II)includes a description of any Medicaid
				services to be covered by the plan for individuals enrolled in the plan
				eligible under such title for medical assistance;
											(III)includes a description of the manner
				that the State Medicaid program under title XIX will fulfill its
				responsibilities under such title (including section 1902) with respect to
				payment for Medicare cost-sharing and with respect to payment for any Medicaid
				services not covered by Medicare for individuals enrolled in the plan eligible
				under such title for medical assistance; andold
				language: includes a description of the manner that the State Medicaid program
				under title XIX will pay for the costs of cost-sharing and supplemental
				services for individuals enrolled in the plan eligible under such title for
				medical assistance for acute and long-term care
				services.
											(IV)requires the disclosure to enrollees,
				including in the marketing materials of such plan, of Medicaid benefits and of
				those provider networks that contract with the State under the Medicaid
				program.
											(ii)The agreement requirement of clause (i)
				between a plan and a State Medicaid agency shall not apply if the Secretary
				determines that the State—
											(I)does not have the administrative
				infrastructure to enter into such agreements with such plan or to provide for
				coordination of benefits or payments with such plans;
											(II)is unable to enter into such an
				agreement because of a State limitation on the number of Medicaid managed care
				contracts issued; or
											(III)is otherwise unwilling or unable to
				enter into such an agreement.
											(B)The out-of-pocket costs for services under
				parts A and B that are charged to enrollees may not exceed the out-of-pocket
				costs for same services permitted for such individuals under title XIX.
									(3)Additional
				requirements for severe or disabling chronic condition SNPsIn
				the case of a specialized MA plan for special needs individuals described in
				subsection (b)(6)(A)(ii)(III), the applicable requirements of this subsection
				include the following:
									(A)The plan is designated to serve, and
				serves, individuals described in subsection (b)(6)(1)(B)(iii).
									(B)The plan meets any
				of the 3 following criteria:
										(i)The
				plan specializes in care of individuals who are disabled or have end-stage
				renal disease, including individuals who are eligible for benefits under part A
				through the application of section 226(b) or section 226A.
										(ii)The plan specializes in care for persons
				who have co-morbid or complex chronic conditions that influence other aspects
				of health and have a high risk of hospitalization or other significant adverse
				health outcomes.
										(iii)The plan has an
				average risk score under section 1853(a)(1)(C) of 1.35 or greater.
										(4)Complex care
				management capabilities for all SNPsThe complex care management
				capabilities for a specialized need plan shall include with respect to a
				special needs individual enrolled under the plan the following:
									(A)Conducting an initial assessment, and
				annual reassessment, of the individual’s physical, social, medical, and
				functional needs for each individual enrolled in the plan.
									(B)Developing, for
				each such individual and with input of the individual, an individualized plan
				of care that identifies goals and objectives, including measurable
				outcomes.
									(C)Using an
				interdisciplinary team in management of care and assuring appropriate access to
				specialty care networks.
									(D)Developing
				interventions based on population-based protocols and best practices to the
				extent available.
									(E)Assigning
				appropriate clinicians to meet the unique needs of the population being
				served.
									(F)Assuring
				coordination among clinicians and other service providers involved.
									(G)Assisting
				individuals enrolled in the plan who are entitled to medical assistance under
				title XIX in accessing and coordinating benefits and services under this title
				and under such title.
									(5)Specialty care
				network definedIn this
				subsection, the term specialty care network means, with respect to
				a specialized need plan, a group of health care providers under contract with
				the plan that—
									(A)includes physicians, hospitals, nursing
				facilities, and allied health and social service providers with special
				expertise relevant to the special needs population being served;
									(B)serves a common
				chronically ill or impaired population, either at the same time or in sequence
				to one another; and
									(C)work together to
				improve total quality and cost
				performance.
									.
						(2)Quality standards
			 and quality reportingSection 1852(e)(3) of such Act (42 U.S.C.
			 1395w–22(e)(3)) is amended—
					(A)in subparagraph
			 (A)(i), by adding at the end the following: In the case of a specialized
			 MA plan for special needs individuals, the organization shall provide for the
			 reporting on quality measures developed for the plan under subparagraph
			 (C).; and
					(B)by adding at the
			 end the following new subparagraph:
						
							(C)Specification of
				quality measurements for specialized MA plans
								(i)In
				generalNotwithstanding subparagraph (B), the Secretary shall
				specify quality measures appropriate to meeting the needs of beneficiaries
				enrolled in specialized MA plans for special needs individuals (described in
				section 1859(b)(6)(A)). In implementing such measures, the Secretary shall take
				into account those HEDIS measures and structure and process measures identified
				that are unique to special needs individuals enrolled under such plans.
								(ii)Satisfaction
				through current reporting requirementsNothing in clause (i)
				shall be construed as requiring the Secretary to impose on specialized MA plans
				for special needs individuals requirements that are in addition to the
				reporting requirements that are imposed on such plans as of the date of the
				enactment of this subparagraph. In implementing such clause, the Secretary
				shall not require the reporting by such plans of measures under such clause in
				a manner that is more burdensome to such plans than the reporting burden
				imposed on other MA
				plans.
								.
					(c)Effective date;
			 grandfather; transition
				(1)Effective
			 date
					(A)In
			 generalExcept as otherwise provided, the amendments made by this
			 section shall take effect for enrollments occurring on or after January 1,
			 2010.
					(B)Medicaid
			 contract requirementSection
			 1859(f)(2)(A) of the Social Security Act, as added by subsection
			 (b)(1)(B)(iii), shall apply to plan years beginning on or after the date that
			 is 3 years after the date of the enactment of this Act.
					(2)Permitting
			 maintenance of policies and procedures for current dual-eligible SNPs under a
			 State Integration ProgramIn
			 the case of a specialized MA plan for special needs individuals described in
			 section 1859(b)(6)(A)(ii)(II)) of the Social Security Act (42 U.S.C.
			 1395w–28(b)(6)(A)(ii)(II)) that is offered under a State Medicaid Integrated
			 Medicare-Medicaid Program that was approved by the Administrator of the Centers
			 for Medicaid & Medicare Services before the date of the enactment of this
			 Act, and expansions of such a Program offered on or after such date, the
			 Secretary of Health and Human Services shall permit the continuation of
			 policies and procedures in effect under such a Program as of the date of the
			 enactment of this Act notwithstanding the amendments made by this
			 section.
				(3)Orderly
			 transition for certain enrolleesThe Secretary of Health and Human Services
			 shall provide for an orderly transition of those specialized MA plans for
			 special needs individuals (as defined in subparagraph (A) of section 1859(b)(6)
			 of the Social Security Act (42 U.S.C. 1395w–28(b)(6)), as of the date of the
			 enactment of this Act), and their enrollees, that no longer qualify as such
			 plans or as such individuals under such section, as amended by this
			 section.
				4.Study on
			 improving risk adjustment for high-risk, high-cost beneficiaries
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall submit to Congress a report that evaluates the adequacy of the
			 Medicare Advantage risk adjustment system under section 1853(a)(1)(C) of the
			 Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)), as well as the risk
			 adjustment mechanism under section 1860D–15(c)(1)(A) of such Act (42 U.S.C.
			 1395w–115(c)(1)(A)).
			(b)ParticularsThe report under subsection (a) shall
			 include an evaluation of the need for improving the adequacy of the existing
			 hierarchical condition categories and pharmacy risk adjustment methods for
			 plans that specialize in care of high-risk beneficiaries as it relates
			 to—
				(1)accurately
			 predicting costs for beneficiaries with—
					(A)sustained
			 high-risk scores over multiple contract periods;
					(B)high costs;
					(C)co-morbid chronic
			 conditions;
					(D)diagnoses not included in the
			 risk-adjustment methodology, including dementia and other cognitive
			 impairments;
					(E)physical
			 disabilities, developmental disabilities, or both; and
					(F)frailty;
					(2)including further
			 gradations of diseases and conditions to better reflect stage of condition,
			 condition severity and costs related to burden of illness;
				(3)accounting for
			 costs of pre-existing conditions at the time of initial enrollment for new
			 entrants to the Medicare program; and
				(4)enhancing coding
			 persistency by calculating risk scores using data covering at least two
			 years.
				(c)RefinementThe Secretary shall refine the
			 risk-adjusted payment methods referred to in subsection (a) for high-risk,
			 high-cost beneficiaries, consistent with the results of the study, not later
			 than 2 years after the date of the enactment of this Act.
			5.Advance alignment
			 of Medicare and Medicaid for dual eligibles
			(a)Alignment of
			 Medicare and Medicaid policies and procedures for SNPs serving dual
			 eligiblesIn order to
			 increase simplicity for dual eligibles in accessing and coordinating Medicare
			 and Medicaid benefits by enhancing coordination between CMS and State Medicaid
			 agencies in the oversight of SNPs insofar as they serve dual eligibles, the
			 Secretary may modify rules, policies, and procedures under titles XVIII and XIX
			 of such Act in order to provide for the alignment of Medicare and Medicaid
			 requirements, including marketing, enrollment, care coordination, auditing,
			 reporting, quality assurance, and other relevant oversight functions.
			(b)Office of
			 Medicare/Medicaid Integration
				(1)EstablishmentThe Secretary shall establish or designate
			 an Office on Medicare/Medicaid Integration (in this subsection referred to as
			 the Office) for the purpose of aligning Medicare and Medicaid
			 policies and procedures and developing tools to support State integration
			 efforts in order—
					(A)to simplify dual eligible access to
			 Medicare and Medicaid benefits and services;
					(B)to improve care
			 continuity and ensure safe and effective care transitions;
					(C)to eliminate cost
			 shifting between Medicare and Medicaid and among related care providers;
					(D)to eliminate
			 regulatory conflicts between Medicare and Medicaid rules; and
					(E)to improve total
			 cost and quality performance.
					(2)HeadThe
			 head of the Office who shall report to the Administrator of the Centers for
			 Medicare & Medicaid Services.
				(3)ResponsibilitiesThe responsibilities of the Office are to
			 develop policies and procedures—
					(A)to support State efforts to coordinate and
			 align acute and long-term care benefits for dual eligibles through a State plan
			 option or other means;
					(B)to provide support
			 for coordination of State and Federal contracting and oversight for dual
			 integration programs supportive of the goals described in paragraph (1);
			 and
					(C)to align Federal
			 rules for Medicaid managed care and Medicare Advantage Plans to include methods
			 for integrating marketing, enrollment, grievances and appeals, auditing,
			 reporting, quality assurance and other relevant oversight functions.
					(c)Facilitation of
			 alignmentThe Secretary shall—
				(1)submit to Congress a report on statutory
			 changes needed to facilitate the alignment of Medicare and Medicaid policies
			 for dual eligibles;
				(2)work with the Congressional Budget Office
			 and the Office of Management and Budget to establish a process for evaluating
			 total Medicare and Medicaid spending for beneficiaries who are dually eligible
			 for Medicare and Medicaid and enrolled in plans that integrate Medicare and
			 Medicaid benefits such that the enrollment of such beneficiaries in such plans
			 is treated as budget neutral if the combined Medicare and
			 Medicaid costs under such plans do not exceed the combined costs of providing
			 Medicare and Medicaid services on a fee-for-service basis for a comparable risk
			 group; and
				(3)provide States and
			 SNPs with education and tools for developing programs that align Medicare and
			 Medicaid benefits for dual eligibles.
				(d)Identification
			 of incentives in support of State integration effortsThe Secretary shall identify incentives for
			 States to advance the development of integrated approaches in providing health
			 care services for dual eligibles.
			(e)DefinitionsIn
			 this section:
				(1)CMSThe
			 term CMS means the Centers for Medicare & Medicaid
			 Services.
				(2)Dual
			 eligibleThe term dual eligible means an MA eligible
			 individual (as defined in section 1851(a)(3) of the Social Security Act, 42
			 U.S.C. 13195w–21(a)(3)) who is also entitled to medical assistance under a
			 State plan under title XIX of the Social Security Act.
				(3)Dual eligible
			 SNPThe term dual
			 eligible SNP means a SNP described in section 1859(b)(6)(A)(ii)(II) of
			 the Social Security Act, as amended by section 3(a).
				(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(5)SNPThe
			 term SNP means a specialized MA plan for special needs
			 individuals, as defined in section 1859(b)(6)(A) of the Social Security Act (42
			 U.S.C. 1395w–28(b)(6)(A)).
				(6)StateThe term State has the meaning
			 given such term for purposes of title XIX of the Social Security Act.
				
